Citation Nr: 1615793	
Decision Date: 04/19/16    Archive Date: 04/26/16

DOCKET NO.  13-21 787A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to a 60 percent rating for right knee total arthroplasty residuals. 

2.  Entitlement to a rating in excess of 10 percent for recurrent dislocation, left patella.

3.  Entitlement to a rating in excess of 10 percent for left knee arthritis.  

4.  Entitlement to service connection for a right hip injury, including as secondary to service-connected bilateral knee disabilities.  

5.  Entitlement to service connection for a left hip injury, including as secondary to service-connected bilateral knee disabilities.  

6.  Entitlement to service connection for hypertension, including as secondary to pain medication prescribed for his service-connected orthopedic disabilities.



7.  Entitlement to service connection for a kidney condition, including as secondary to pain medication prescribed for his service-connected orthopedic disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. McCabe, Associate Counsel


INTRODUCTION

The Veteran served on active duty for training in the U.S. Marine Corps Reserves from January 1982 to September 1982.

These claims come before the Board of Veterans' Appeals (Board) on appeal from June 2009 and July 2013 rating decisions of the San Diego, California, and Los Angeles, California, Department of Veterans Affairs (VA) Regional Offices (ROs). 

In the June 2009 rating decision, the San Diego RO assigned the Veteran's right knee a separate temporary total (100 percent) rating, effective from January 15, 2009 to February 28, 2010, for residuals of a total knee arthroplasty, associated with the service-connected post-operative right knee medial meniscectomy with post-traumatic degenerative arthritis, which was rated as 20 percent disabling from February 5, 1997 to January 15, 2009.  See 38 C.F.R. §§ 4.30 (concerning temporary total convalescent ratings); 4.71a (regarding schedular ratings for disorders of the musculoskeletal system).  See also June 2009 Rating Decision Codesheet (reflecting that service connection was also in effect for right knee instability, associated with the post-operative right knee medial meniscectomy with post-traumatic degenerative arthritis, which was rated as 10 percent disabling from July 6, 2000 to January 15, 2009).  As of March 1, 2010, a 30 percent rating was assigned for the Veteran's right knee disability.  See June 2009 Rating Decision; see also 38 C.F.R. § 4.71a, DCs 5003 (Arthritis, degenerative), 5055 (Knee replacement (prosthesis)), and 5256-5274 (The Knee and Leg).  The Veteran disagreed with the 30 percent rating assigned from March 1, 2010 forward.  See November 2009 Notice of Disagreement (specifically limiting the Veteran's disagreement to the 30 percent evaluation for the right knee).  He perfected his appeal as to this issue by an August 2013 Substantive Appeal (VA Form 9).  See 38 C.F.R. §§ 20.200, 20.202, 20.302 (2015) (setting for requirements and time limits for perfecting an appeal to the Board).

Additionally, the Board notes that Veteran's representative specifically indicated that the Veteran was seeking a rating of 60 percent for his service-connected right knee disability for the period following his temporary total convalescent rating, so from March 1, 2010 forward.  See, e.g., March 2014 Statement of Representative in Appeals Case (in lieu of VA Form 646).  Accordingly, because the Veteran has limited the right knee increased rating issue on appeal to entitlement to a 60 percent rating for the right knee total arthroplasty residuals from March 1, 2010 forward, the Board has characterized the claim as reflected on the title page.

In the July 2013 rating decision, the Los Angeles RO, in pertinent part, denied a rating in excess of 10 percent for recurrent dislocation of the left patella, denied a rating in excess of 10 percent for left knee arthritis, and denied service connection for hypertension, disorders of the right and left hips, and a kidney condition.  See July 2013 Rating Decision.  See also December 2008 Report of Contact (VA Form 119) (initiating a service connection claim for a kidney disability); March 2013 Statement in Support of Claim (VA Form 21-4138) (initiating claims for an increased rating for the left knee disorders and for service connection for a bilateral hip disability and hypertension).  The Veteran disagreed with these determinations.  See August 2013 Notice of Disagreement (VA Form 21-0958).  He perfected his appeal as to these issues by an August 2013 Substantive Appeal (VA Form 9).  See 38 C.F.R. §§ 20.200, 20.202, 20.302.

This case was previously before the Board in June 2015, when the Board remanded the appeal so that the Veteran could be scheduled for a hearing before a Veterans Law Judge (VLJ) of the Board.  That hearing was held via videoconference in September 2015.  A transcript of that hearing is of record.

The Virtual VA and VBMS paperless claims processing systems contain additional documents and records pertinent to the present appeal.  Accordingly, any future consideration of this case should take into consideration the existence of these electronic records.

The issues of entitlement to increased ratings for recurrent dislocation of the left patella and left knee arthritis, as well as the issues of entitlement to service connection for service connection for hypertension and a kidney condition are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  From March 1, 2010, the Veteran's right total knee arthroplasty has been mainly productive of chronic residuals consisting of severe painful motion or weakness.

2.  The Veteran has disabilities of the right and left hips that are causally related to his service-connected bilateral knee disabilities.




CONCLUSIONS OF LAW

1.  From March 1, 2010, the criteria for a rating of 60 percent for the service-connected right total knee arthroplasty residuals have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.7, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5055 (2015).  

2.  The criteria for service connection for a right hip disorder, as secondary to service-connected bilateral knee disabilities, have been met.  38 U.S.C.A. §§ 1101, 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.310 (2015).

3.  The criteria for service connection for a left hip disorder, as secondary to service-connected bilateral knee disabilities, have been met.  38 U.S.C.A. §§ 1101, 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

As previously discussed, in March 2014 the Veteran's representative specifically indicated that the Veteran was seeking a rating of 60 percent from March 1, 2010 forward for the right knee total arthroplasty residuals.  As a 60 percent rating for the right knee from March 1, 2010 forward is being granted herein, this award represents a complete grant of the benefit sought on appeal.  Additionally, the Board's grant of service connection for right and left hip disorders fully satisfies the appeal with regard to those issues.  Thus, any deficiency in VA's compliance with the duty to notify and assist with regard to these issues is deemed to be harmless error, and any further discussion of VA's responsibilities is not necessary.  See id.; Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).


II.  Increased Rating

For the reasons that follow, the Board concludes that a rating of 60 percent from March 1, 2010 forward, for the service-connected right knee total arthroplasty residuals is warranted.

VA has adopted a Schedule for Rating Disabilities to evaluate service-connected disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 3.321; see generally, 38 C.F.R. § Part IV.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10 (2015).  The percentage ratings in the Schedule for Rating Disabilities represent, as far as practicably can be determined, the average impairment in earning capacity resulting from service-connected diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015).  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1. 

Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7 (2015).  Otherwise, the lower rating will be assigned.  Id.  All reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.  The schedule recognizes that disability from distinct injuries or diseases may overlap.  See 38 C.F.R. § 4.14 (2015).  However, the evaluation of the same disability or its manifestations under various diagnoses, which is known as pyramiding, is to be avoided.  Id.

Where entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, although the Board has thoroughly reviewed all evidence of record, the more critical evidence consists of the evidence generated during the appeal period.

Because the level of disability may have varied over the course of the claim, the rating may be "staged" higher or lower for segments of time during the period under review in accordance with such variations, to the extent they are sufficient to warrant changes in the evaluations assignable under the applicable rating criteria.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); Fenderson v. West, 12 Vet. App. 119, 126 (1999).  For increased-rating claims, where a claimant seeks a higher evaluation for a previously service-connected disability, it is the present level of disability that is of primary concern, and VA considers the level of disability for the period beginning one year prior to the claim for a higher rating.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994); see also 38 C.F.R. § 3.400(o)(2) (2015).

In evaluating disabilities of the musculoskeletal system, consideration must be given to functional loss, including due to weakness and pain, affecting the normal working movements of the body in terms of excursion, strength, speed, coordination, and endurance.  38 C.F.R. § 4.40 (2015); see Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011) (holding that pain "must actually affect some aspect of 'the normal working movements of the body' [under] 38 C.F.R. § 4.40 in order to constitute functional loss" warranting a higher rating).  With respect to disabilities of the joints, consideration is given as to whether there is less movement or more movement than normal, weakened movement, excess fatigability, incoordination, and pain on movement, as well as swelling, deformity, or atrophy of disuse.  38 C.F.R. § 4.45 (2015). 



The provisions of § 4.40 and § 4.45 thus require a determination of whether a higher rating may be assigned based on functional loss of the affected joint on repeated use as a result of the above factors beyond any limitation reflected on one-time measurements of range of motion.  DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995) (holding that the provisions of 4.40 and 4.45 are not subsumed by the DC's applicable to the affected joint).  However, a higher rating based on functional loss may not exceed the highest rating available under the applicable diagnostic code(s) pertaining to range of motion.  See Johnston v. Brown, 10 Vet. App. 80, 85 (1997) (holding that because the maximum rating available under the diagnostic code pertaining to limitation of motion of the wrist had already been assigned, remand was not warranted for consideration of functional loss due to pain under § 4.40). 

Additionally, with any form of arthritis, painful motion is an important factor of disability.  38 C.F.R. § 4.59.  The intent of the schedule is to recognize painful motion with joint or particular pathology as productive of disability.  Joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  Special note should be taken of objective indications of pain on pressure or manipulation, muscle spasm, crepitation, and active and passive range of motion of both the damaged joint and the opposite undamaged joint.  38 C.F.R. § 4.59; see also Burton v. Shinseki, 25 Vet. App. 1 (2011) (holding that section 4.59 applies to all forms of painful motion of joints, and not just to arthritis).

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).



After a careful review of the evidence of record and resolving all doubt in favor of the Veteran, the Board finds that, throughout the duration of the appeal, the Veteran's right knee total arthroplasty residuals more nearly approximates the criteria for a 60 percent disability rating, from March 1, 2010, under Diagnostic Code 5055, as his right knee disability has been primarily productive of chronic residuals consisting of severe painful motion, chronic weakness, and associated functional loss.

The Veteran's right knee disability has been rated under Diagnostic Code 5055, which provides ratings for knee replacements.  Under Diagnostic Code 5055, for one year following implantation of a knee prosthesis for a service-connected knee disability, a 100 percent rating is assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5055.  Thereafter, a 60 percent rating is assigned when there are chronic residuals consisting of severe painful motion or weakness in the affected extremity; or, a minimum 30 percent rating is assigned.  Id.  When there are intermediate degrees of residual weakness, pain, or limitation of motion, these intermediate residuals are to be rated by analogy under 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5261, or 5262.  Id.  In this regard, the Board notes that, no such rating by analogy is applied when there is evidence of chronic residuals consisting of severe painful motion or weakness in the affected extremity, warranting a 60 percent rating.  See 38 C.F.R. § 4.71a, Diagnostic Code 5055.  

The Board further observes that the words "slight," "moderate," and "severe" as used in the various Diagnostic Codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2015).

The probative evidence of record, including VA medical records and the November 2011 and June 2013 VA knee examinations, reflects that the Veteran's right knee disability has been manifested by chronic residuals of knee replacement consisting of severe painful motion with associated functional loss in the affected extremity.  The Veteran's VA treatment records reflect consistent findings of severe, chronic right knee pain.  See, e.g., October 2013 VA General Outpatient Consultation Note (reflecting "chronic" right knee pain); February 2015 VA Physical Therapy Discharge Summary (reflecting severe right knee pain reported as 8 out of 10 and noting that he requires a brace on his right knee).  On VA examination in November 2011, the Veteran's right knee was found to be productive of painful, limited motion, crepitus, fatigability, weakness, and lack of coordination.  As to effects on daily activities, the VA examiner found that the knee disability precludes extended periods of sitting, standing, walking, repetitive bending, kneeling, squatting, and heavy lifting.  See November 2011 VA Orthopedic Examination Report.  

Most recently, the June 2013 VA examination of the right knee revealed that the Veteran experienced chronic painful motion of the right knee, particularly on activity.  The examiner described the Veteran's right knee replacement residuals as productive of both an "[i]intermediate degrees of residual weakness, pain or limitation of motion" (which equates to a 30 percent rating under Diagnostic Code 5055) and also "chronic residuals consisting of severe painful motion or weakness" (which equates to a 60 percent rating under Diagnostic Code 5055).  See 38 C.F.R. § 4.71a, Diagnostic Code 5055.  

As noted above, VA regulations instruct that if two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7 (2015).  Here, the most recent VA examiner indicated that the Veteran's knee disability was productive of symptomatology at a level equating to both the 30 percent and the 60 percent evaluations under Diagnostic Code 5055.  See 38 C.F.R. § 4.71a.  



Accordingly, considering the medical evidence reflecting consistent findings of severe right knee pain and functional loss, given the June 2013 VA examiner's 
conclusion concerning the Veteran's chronic, severe right knee replacement residuals, and resolving reasonable doubt in his favor, the Board finds that the Veteran's disability picture regarding the right knee more closely approximates the level of disability set forth in the criteria for a 60 percent rating as severe painful motion or weakness for the entire period on appeal, so from March 1, 2010.  See 38 C.F.R. § 4.71a, Diagnostic Code 5055.  See also Hart, 21 Vet. App. 505.  See, too, 38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

The specific benefit sought by the Veteran (that is, the assignment of a 60 percent rating from March 1, 2010 forward) is granted in full.  Nevertheless, the Board notes that while Diagnostic Code 5055 specifies that a minimum 30 percent rating is assigned or when there are intermediate degrees of residual weakness, pain, or limitation of motion the disability is to be rated by analogy under 38 C.F.R. § 4.71a, Diagnostic Codes 5256 (knee ankylosis), 5261 (limitation of extension), or 5262 (impairment of the tibia and fibula), no such rating by analogy is applied when there is evidence of chronic residuals consisting of severe painful motion or weakness in the affected extremity.  A 60 percent rating is the maximum rating available under Diagnostic Code 5055, and Diagnostic Codes 5256, 5261, and 5262 do not provide for any higher ratings.  The maximum ratings available under these codes are 60 percent, 50 percent, and 40 percent, respectively.  As the maximum rating under the diagnostic codes pertaining to the knee has been granted for the entire appellate period, and because Diagnostic Code 5055 specifically addresses limitation of motion, the Board points out that there is no legal basis for further consideration of 38 C.F.R. §§ 4.40 and 4.45.  Johnston, 10 Vet. App. at 85 (consideration of 38 C.F.R. §§ 4.40 and 4.45 is unnecessary where an appellant is in receipt of the maximum rating for limitation of motion).  




Furthermore, as discussed, there is a general rule against the "pyramiding" of benefits.  See 38 C.F.R. § 4.14; see also Brady v. Brown, 4 Vet. App. 203, 206 (1993).  However, the Board acknowledges that a Veteran is potentially entitled to separate disability ratings for different manifestations of the same disability when the symptomatology of one manifestation is not duplicative or overlapping of the symptomatology of the other manifestations.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994); see also VAOPGCPREC 23-97; 62 Fed. Reg. 63,604 (1997) (holding that a claimant who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 (degenerative arthritis) and 5257 (recurrent subluxation or lateral instability of the knee), respectively); VAOPGCPREC 9-98, 63 Fed. Reg. 56703 (1998) (further explaining that, to warrant a separate rating, the limitation of motion need not be compensable under Diagnostic Code 5260 (limitation of flexion) or 5261 (limitation of extension); rather, such limited motion must at least meet the criteria for a 0 percent rating); VAOPGCPREC 9-2004; 69 Fed. Reg. 59,990 (2004) (holding that a separate rating could also be provided for limitation of knee extension and flexion).  Here, the Board notes that, in light of the favorable award of 60 percent for the right knee from March 1, 2010, any potential assignment of separate disability ratings for the right knee from March 1, 2010 is precluded as a matter of law, in light of the "amputation rule" which provides that the combined rating for disabilities of an extremity cannot exceed the rating for amputation at the elective level.  38 C.F.R. § 4.68 (2015).  As applicable to the current claim, a 60 percent disability rating is assigned if there was an amputation of the thigh, above the knee, at the middle or lower third.  38 C.F.R. § 4.71a, Diagnostic Code 5162 (2015).  Amputation of a leg with defective stump and thigh amputation recommended or amputation not improvable by prosthesis controlled by natural knee action may also be assigned a 60 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Codes 5163 and 5164 (2015).  Thus, considering the "amputation rule" pursuant to 38 C.F.R. § 4.68 and 38 C.F.R. § 4.71a, Diagnostic Codes 5161, 5162-5164, a 60 percent disability rating would be the maximum assignable disability rating for the Veteran's right knee disability.  Accordingly, as a matter of law, a disability rating in excess of the 60 percent rating for right total knee arthroplasty is not assignable and, therefore, separate disability ratings under additional Diagnostic Codes applicable to the knee, including 5257, 5260 and 5261, are not available in this case.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


III.  Service Connection

The Veteran claims that he has a disorder of the bilateral hips that is caused or aggravated by his service-connected disabilities, including specifically his left and right knee conditions. 

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists; and (2) that the current disability was either: (a) proximately caused by; or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

The Veteran has currently diagnosed disabilities affecting his left and right hips.  See, e.g., March 2015 VA Interventional Pain Clinic Note (noting prior radiographic evidence confirming the diagnoses of, among other things, "[m]ild bilateral hip osteoarthritis").

Furthermore, his VA physical therapy records attribute his current bilateral hip disabilities to an altered gait pattern caused by his service-connected left and right knee conditions.  Specifically, the Veteran's treating physical therapist noted that the Veteran's "limited Bilat[eral] knee R[ange ]O[f ]M[otion] and knee pain issues cause gait impairments and increased stress on bilateral hip joints."  See February 2015 VA Physical Therapy Discharge Summary (further noting that "excessive lateral hip movement during gait" due to the effects of his service-connected bilateral knee disabilities resulting in "tightness in hip extensors, hamstrings, piriformis bilaterally").  



The Board finds the determinations of the Veteran's VA treatment providers concerning the etiology of the hip disorders to be especially probative as they are underpinned by sufficient rationale, specifically that the Veteran's service connected knee disabilities disability resulted in an altered gait pattern that, in turn, contributed to his additional bilateral hip disabilities.  Moreover, the probative value of these findings is bolstered by the VA medical professional's familiarity with and long-term treatment of the Veteran.  See White v. Principi, 243 F.3d 1378 (Fed. Cir. 2001); Van Slack v. Brown, 5 Vet. App. 499, 502 (1993); and Chisem v. Brown, 4 Vet. App. 169 (1993) (noting that there is no "treating physician rule" requiring the Board to give additional evidentiary weight to opinions of doctors who have evaluated or treated the Veteran over time, but it is permissible for the Board to bear this length of treatment in mind when considering just how familiar with the Veteran's condition the clinician may be).  Furthermore, there is no contrary medical evidence of record.

Accordingly, because there are currently diagnosed disabilities of the left and right hips, given the medical evidence of record linking his hip disabilities to manifestations of his service-connected bilateral knee disabilities, and in the absence of any evidence to the contrary, the Board finds that, at the least, reasonable doubt exists as to the question of the etiological relationship between the Veteran's service-connected knee disabilities and his diagnosed disorder of the left and right hips.



The Board will thus resolve doubt in favor of the Veteran and grant the claims for service connection for disorders of the bilateral hips, as secondary to the service-connected left and right knee disabilities.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 3.310.  See also Allen, 7 Vet. App. at 448; Gilbert, 1 Vet. App. at 55.


ORDER

Entitlement to a disability rating of 60 percent for residuals of right knee total arthroplasty, from March 1, 2010, forward, is granted, subject to the regulations applicable to the payment of monetary benefits.  

Entitlement to service connection for a left hip disorder, as secondary to service-connected left and right knee disabilities, is granted.  

Entitlement to service connection for a right hip disorder, as secondary to service-connected left and right knee disabilities, is granted.  


REMAND

Unfortunately, the Veteran's remaining claims of entitlement to increased ratings for his left knee disorders, as well as his claims for service connection for hypertension and a kidney disorder, must be remanded yet again for further development.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

As concerning the claims for increased ratings for his left patellar dislocation and left knee arthritis, the Board finds that a new VA examination is warranted to assess the current nature and severity of the left knee conditions.  See 38 C.F.R. § 3.327(a) (2015) (providing that reexaminations will be requested whenever VA needs to determine the current severity of a disability).  In this regard, the Veteran was last provided a VA knee examination in June 2013.  See June 2013 VA Knee and Lower Leg Conditions Disability Benefits Questionnaire (DBQ).  He testified that his left knee symptomatology has worsened significantly in the years since this examination, to the point that his treating physicians have recommended that he undergo left knee replacement surgery.  See September 2015 Board Hearing Transcript.  See also June 2015 VA Physical Medicine and Rehabilitation Clinic Visit Note (reporting that the Veteran has "exhausted conservative treatment" and referring for an orthopedic consultation "to discuss total [left] knee replacement").  Accordingly, given the evidence that his left knee disability picture has changed, and considering that his last examination occurred nearly three years ago, the Board finds that the current evidence of record does not adequately reveal the present state of the Veteran's left knee.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991) (where the record does not adequately reveal the current state of the claimant's disability, a VA examination must be conducted); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (wherein the Court determined the Board should have ordered a contemporaneous examination of the Veteran because a 23-month old exam was too remote in time to adequately support the decision in an appeal for an increased rating).  The Board finds, therefore, that a contemporaneous examination is required to ascertain the current severity of the Veteran's left knee disability.  Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007), citing Caluza v. Brown, 7 Vet. App. 498, 505-06 (1998) ("Where the record does not adequately reveal the current state of the claimant's disability . . . the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination.").  See also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995).

With regard to the remaining claims of entitlement to service connection for hypertension and a kidney condition, the Veteran has not yet been afforded VA examinations concerning these issues.  See 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  Despite this, the Veteran testified in September 2015 that his primary treating physician indicated that the pain medication he was prescribed for his service-connected orthopedic disabilities affected his blood pressure and his kidneys.  See September 2015 Board hearing Testimony.  See also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir 2007) (noting that a layperson is competent to report what he was told by a medical professional).  His medical records reflect that he has been prescribed a number of medications for pain, including hydrocodone, tramadol, and, most recently, sulindac.  See, e.g., April 2008 VA Primary Care Note (reflecting an active medication list that includes hydrocodone); December 2013 VA Primary Care Note (reflecting an active medication list that includes tramadol); June 2015 VA Physical Medicine and Rehabilitation Clinic Visit Note (reflecting an active medication list that includes sulindac).  Further, the Veteran has current diagnoses of hypertension and kidney dysfunction.  See, e.g., June 2015 VA Physical Medicine and Rehabilitation Outpatient Note (reflecting an active problems list including "Chronic Kidney Disease, Stage III," "Renal Insufficiency," and "Hypertension").  Accordingly, the Board finds the evidence of record meets the low threshold of an "indication" that the claimed disabilities have a causal connection or association with the service-connected disabilities.  See generally McLendon, 20 Vet. App. 79.  Therefore, remand is required so that he may be afforded appropriate VA examinations for opinions as to the nature and likely etiology of his claimed hypertension and kidney condition.

Finally, as the case is being remanded, any outstanding VA treatment records should also be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Implement the Board's award of an increased rating for the right knee total arthroplasty residuals and of service connection for disorders of the left and right hips. 

2.  Make arrangements to obtain any outstanding records of VA treatment.

3.  Upon completion of the foregoing, schedule the Veteran for an appropriate VA examination(s) to assess the current level of severity of his service-connected left patellar dislocation and left knee arthritis.  

The Veteran's claims file, including a copy of this remand, must be made available to and reviewed by the examiner(s) in conjunction with the examination(s).  All indicated tests should be completed and all relevant clinical findings reported.  

The appropriate Disability Benefits Questionnaires (DBQs) should be filled out for this purpose, if possible.

4.  Schedule the Veteran for an appropriate VA examination(s) for his claimed hypertension.  The Veteran's claims file, including a copy of this remand, must be made available to and reviewed by the examiner(s) in conjunction with the examination(s).  The examination report(s) must reflect that such a review was undertaken.

All indicated tests and studies deemed necessary by the examiner(s) should be accomplished, and all clinical findings should be reported in detail.  

After reviewing the file, eliciting a full medical history from the Veteran, conducting an examination of the Veteran, and performing any clinically indicated diagnostic testing, the examiner(s) must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any identified hypertension had its clinical onset during active service or is related to any in-service disease, event, or injury.

Additionally, if a direct relationship to service is not found, the examiner(s) should also provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any hypertension was either (a) caused by, or (b) aggravated by any service-connected disability, to include the medications prescribed for the treatment of any service-connected disability.

The examiner(s) must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions. 

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor it as it is to find against it.

5.  Schedule the Veteran for an appropriate VA examination(s) for his claimed kidney condition.  The Veteran's claims file, including a copy of this remand, must be made available to and reviewed by the examiner(s) in conjunction with the examination(s).  The examination report(s) must reflect that such a review was undertaken.

All indicated tests and studies deemed necessary by the examiner(s) should be accomplished, and all clinical findings should be reported in detail.  

After reviewing the file, eliciting a full medical history from the Veteran, conducting an examination of the Veteran, and performing any clinically indicated diagnostic testing, the examiner(s) must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any identified kidney condition had its clinical onset during active service or is related to any in-service disease, event, or injury.

Additionally, if a direct relationship to service is not found, the examiner(s) should also provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any identified kidney condition was either (a) caused by, or (b) aggravated by any service-connected disability, to include the medications prescribed for the treatment of any service-connected disability.

The examiner(s) must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions. 

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of it as it is to find against it.

6.  Then, review the claims file and ensure that all requested development actions have been completed in full.  If any VA examination report does not adequately respond to the above remand directives, it must be returned to the examiner for corrective action.

7.  Finally, after completing any other development that may be indicated, readjudicate the claims on appeal. If the benefits sought are not granted, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


